Citation Nr: 0903135	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right index 
finger disability.

2.  Entitlement to service connection for residuals of a 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The appellant served on active duty from February 20, 1960 to 
August 19, 1960.  Thereafter, the appellant served in the 
Army National Guard from June 1, 1975 to April 21, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In November 2008, the appellant 
testified at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  The appellant had a right index finger fracture in 1959, 
prior to entering active duty service in 1960, and it did not 
worsen during his period of active service.

2.  The appellant had the same preexisting right index finger 
fracture when he entered into and then served in the National 
Guard from June 1, 1975 to April 21, 1994, and it did not 
worsen during that period.  

3.  Heart disease was not manifest during active duty service 
in 1960 or within one year of separation thereof.  

4.  Heart disease was not manifest during active duty for 
training service in the National Guard.  

5.  The appellant did not suffer a myocardial infarction 
while on active duty for training or inactive duty for 
training service in the National Guard.  





CONCLUSIONS OF LAW

1.  A right index finger fracture clearly and unmistakably 
preexisted active duty service from February 20, 1960 to 
August 19, 1960, and was not aggravated by such service, and 
the presumption of soundness at entry is rebutted.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2008).

2.  A right index finger disability was not incurred in or 
aggravated by active duty service from February 20, 1960 to 
August 19, 1960.  38 U.S.C.A. §§ 101, 1111, 1131, 1153 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

3.  A right index finger disability was not incurred or 
aggravated by Army National Guard service from June 1, 1975 
to April 21, 1994.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Heart disease was not incurred in or aggravated by active 
duty service from February 20, 1960 to August 19, 1960, and 
may not be presumed to have been incurred therein; it was not 
incurred or aggravated during active duty training; a 
myocardial infarction was not incurred during inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service 
treatment records from the claimant's period of active duty 
from February 20, 1960 to August 19, 1960, are not in the 
claims file.  Since all of the claimant's service treatment 
records have been requested and received, it appears that 
these records are unavailable.  However, the claimant's 
records from his National Guard service are contained in the 
claims file.  It is during this service and not the active 
duty service in 1960 that the claimant asserts his 
disabilities were incurred.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether a right index finger disability or a 
heart disability is related to his period of honorable 
service, as the standards of the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

With regard to a right index finger disability, that 
disability preexisted service and was not aggravated therein 
for the period of active duty.  With regard to the 
appellant's National Guard duty, there also was no 
aggravation.  Thus, there is no need for a current 
examination as the inservice records are sufficient to 
determine if there was aggravation during service.  In light 
of these findings, the criteria of McLendon have not been 
met.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

In this case, with regard to heart disability, as to active 
duty, elements two and three are not met nor does the 
appellant assert that heart disease was a result of that 
period of service.  As set forth below, the appellant 
suffered a heart attack after he was no longer on any kind of 
duty status.  Although the appellant asserts that he suffered 
a heart attack while on active or inactive duty training, the 
evidence shows otherwise.  There is no evidence of heart 
disease during active duty training so elements two and three 
are not met as to that matter.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the appellant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The appellant is not competent to 
provide more than simple medical observations.  The current 
diagnoses may not be diagnosed via lay observation alone and 
the appellant is not competent to provide a complex medical 
opinion regarding the etiology of the claimed disability.  
See Barr.  Thus, the appellant's lay assertions are not 
competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease will be presumed to have 
been incurred in service if it had become manifest to a 
degree of 10 percent or more within one year of the 
appellant's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred during active duty for 
training (ADT), or injuries suffered during inactive duty 
training (IDT) to include when a cardiac arrest or a 
cerebrovascular accident occurs during such training.  See 38 
U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," 
that each Reservist or National Guardsman must perform each 
year.  It can also refer to the Reservist's or Guardsman's 
initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service 
connection on a presumptive basis is not available where the 
only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Service Treatment Records

The appellant's service treatment records from his period of 
active duty are not of record.  As noted, all service 
treatment records have been requested, so these records are 
unavailable for review.  

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).


Fractured Right Index Finger

The appellant's National Guard records show that on 
enlistment examination in June 1973, it was noted that the 
veteran had a history of a fractured right index finger in 
1979 with no complications and full range of motion.  On a 
May 1974 examination, the appellant did not report having any 
problems with his right index finger.  On a September 1975 
periodic non-flying examination, the prior history of a 
history of a fractured right index finger in 1959 with no 
complications and full range of motion, was again noted.  On 
a November 1976 examination, the appellant did not report 
having any problems with his right index finger.  On a July 
1977 examination, the appellant did not report having any 
problems with his right index finger.  On an August 1978 
examination, the appellant did not report having any problems 
with his right index finger.  On a June 1979 periodic non-
flying examination, the prior history of a history of a 
fractured right index finger in 1979 with no complications 
and full range of motion, was again noted.  On a June 1980 
examination, the appellant did not report having any problems 
with his right index finger.  On an August 1981 examination, 
the appellant did not report having any problems with his 
right index finger.  On a July 1983 periodic non-flying 
examination, it was noted that the appellant had a well-
healed fracture of the right index finger, no complications, 
no sequelae (NCNS) with no limitation of range of motion.  

In September 1983, the appellant suffered a small crush 
injury to the index finger of the right hand.  There was a 
laceration of the medial aspect of the middle and distal 
phalanx.  The wound was dressed and treated.  The appellant 
was returned back to duty.  On a May 1987 examination, 
physical examination of the upper extremities was normal.  
The appellant denied having any specific medical problems.  
On an October 1991 periodic non-flying examination, physical 
examination of the upper extremities was normal.  The 
appellant denied having any specific medical problems.  The 
remainder of the service treatment records do not reflect any 
complaints, findings, treatment or diagnosis of a right index 
finger disability.  The appellant served in the National 
Guard through April 21, 1994.  

The appellant testified at an RO hearing in August 2007.  The 
appellant asserted that he fractured his right index finger 
in 1959, but he did not "break it."  He thereafter 
fractured the finger in boot camp in the slide of an M-1 
rifle.  His finger was stitched at that time.  The appellant 
testified at a Board hearing in November 2008.  With regard 
to his right hand, the appellant stated that he had an injury 
to his right hand when he was changing a tire and the wrench 
slipped.  His hand was slammed against the tire. He went to 
the dispensary and was treated. 

As noted, with regard to the period of active service from 
February 20, 1960 to August 19, 1960, the Board notes that 
there are no medical records.  An appellant is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, except where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the appellant is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the appellant is not entitled to service-connected 
benefits.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the appellant 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The appellant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, appellants are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
appellant entered in sound health.  Here, there is no 
evidence that at entry, there was any defect, infirmity, or 
disorder with regard to a right index finger disability.  
Thus, the appellant is entitled to a presumption of 
soundness.

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

In this case there was, however, a "factual predicate in the 
record;" the National Guard records repeatedly documented 
that the appellant injured his right finger in 1959.  In 
addition, at his August 2007 hearing, the appellant admitted 
that he had previously fractured that finger prior to his 
service in 1960.  

Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 
2000).  The Federal Circuit held that contemporaneous 
evidence of treatment is not required to rebut the 
presumption of soundness.  In Harris the Federal Circuit 
found that all medically accepted evidence can be considered, 
including a recorded medical history.  The medical notations 
documented in the service treatment records are, therefore, 
probative of the preexisting right index finger fracture in 
1959.  

In sum, in this case, the service treatment records recorded 
a history of a preservice right index finger fracture in 
1959.  In addition, the appellant has admitted that history.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the appellant's 
statements are competent evidence that a right finger 
fracture clearly and unmistakably preexisted service.  See 
Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a right finger injury (a 
fracture) existed prior to service entrance.  However, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that the 
injury preexisted service.  Second, there must be clear and 
unmistakable evidence that the injury was not aggravated 
during service.  If both prongs are not met, the presumption 
of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting right index finger 
fracture was not aggravated by service.  Although the service 
treatment records are not available for the period of active 
duty, the National Guard records repeatedly noted that while 
the appellant had fractured the right index finger in 1959, 
there was no limitation of motion, no complications, and no 
sequalae.  In sum, no residual disability was present.  Thus, 
while the appellant fractured his right index finger prior to 
service, that injury left no residual impairment.  The period 
of active duty did not include any reinjury or problem 
involving the right index finger, by the appellant's own 
admission.  The right index finger remained asymptomatic when 
the appellant entered the National Guard.  Thus, there is no 
evidence of any worsening whatsoever of the preexisting right 
index finger fracture during the appellant's short period of 
active duty in 1960.   

Where there is evidence of the appellant having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  However, as noted, there 
is no evidence that the appellant ever developed any symptoms 
or that there was any increase in severity of the right index 
finger fracture.  

The Board therefore finds that there was no aggravation of 
the preexisting right index finger fracture during the period 
of active duty in 1960.  The Board finds that the preservice 
right index finger fracture did not undergo an increase in 
severity during active duty service in 1960.

The Board finds that there is clear and unmistakable evidence 
that the preexisting right index finger fracture was not 
aggravated by active duty service in 1960.  Accordingly, 
because there is clear and unmistakable evidence that the 
right index finger fracture preexisted service and clear and 
unmistakable evidence that it was not aggravated during 
service, the presumption of soundness is rebutted.  
See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the appellant's preexisting right index 
finger fracture was aggravated in service, the Board finds 
that there is no competent medical evidence that there was 
any worsening during active duty service in 1960.  The Board 
relies on the evidence as outlined above to support this 
determination.  Further, since there is clear and 
unmistakable evidence that pre-existing right finger fracture 
was not aggravated during active duty service in 1960 for the 
purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that the right 
finger fracture was not, in fact, aggravated during active 
duty service in 1960 (38 U.S.C.A. § 1110).  The Board has 
found by clear and unmistakable evidence that the appellant's 
right finger fracture was not aggravated by active duty 
service in 1960 in order to rebut the presumption of 
soundness.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

With respect to his periods of ADT and IDT, as noted, the 
appellant is not entitled to the presumption of sound 
condition at entrance to service and the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service.  38 U.S.C.A. § 1111, 1153; 38 C.F.R. § 3.306, 3.307.

The fact that a claimant may have established status as a 
veteran for purposes of other periods of service (in this 
case, the  prior period of active duty in 1960) does not 
obviate the need to establish such status for purposes of the 
period of ADT or IDT, where, as here, the claim for benefits 
is premised on that period of ADT or IDT.  Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998).  The Court has 
interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that ADT will not be considered "active military, 
naval or air service" unless the claimant has previously 
established service connection for a disability incurred in 
such service.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); see also Biggins, supra.

In this regard, the Board notes that, while the appellant 
achieved the status of "veteran" by virtue of his period of 
active duty in 1960, that is his only period of active 
service.  For his periods of ADT, he has not established that 
he was disabled from an injury or disease incurred in or 
aggravated in the line of duty during any such period (as 
indicated below, his claim for service connection for a 
myocardial infarction is also denied).  Likewise, for his 
periods of IDT, the appellant has not established that he was 
disabled resulting from an injury incurred in or aggravated 
in the line of duty during any such period (as indicated 
below, his claim for service connection for a myocardial 
infarction is also denied).  As noted above, the presumption 
of soundness does not apply to any periods of ADT or IDT, by 
virtue of the fact that the appellant has not previously 
established active service status for any of the Reserves 
periods in question.  

Thus, at the outset, the Board determines that the 
presumption of soundness does not apply in this case for the 
periods of ADT and IDT because the appellant has not 
previously established his status as a veteran for his 
periods of ADT and/or IDT; that is, he has not previously 
been found to have a service-connected disability.

Moreover, with regard to the issue of service connection for 
a right index finger disability, as set forth in detail 
above, the appellant had a preexisting right index finger 
fracture when he entered his National Guard service, just as 
he had had a preexisting right index finger fracture when he 
entered his prior period of active duty, as established by 
the service treatment records as well as his own testimony.  

During the periods of ADT and IDT, the record reflects that 
the appellant reinjured his right index finger.  The 
appellant testified that he alternatively injured his right 
index finger during basic training in an incident involving a 
gun and/or he injured the right index finger while changing a 
tire.  The service treatment records reflect that in 
September 1983, the veteran suffered a small crush injury to 
the index finger of the right hand.  There was a laceration 
of the medial aspect of the middle and distal phalanx.  The 
injury was treated and the appellant was returned back to 
duty.  Thereafter, the appellant was examined on more than 
one occasion.  His upper extremities were normal.  The 
appellant denied having any specific medical problem with his 
right hand.  The remainder of the service treatment records 
do not reflect any complaints, findings, treatment or 
diagnosis of a right index finger disability.  

In light of the foregoing, the Board finds that there was no 
inservice aggravation during the appellant's National Guard 
service.  Although he reinjured the right index finger, the 
Board notes that the injury was treated, he was quickly 
returned to duty, he received no further treatment, he made 
no further complaints, and no further symptoms were shown 
during service.  In fact, physical examination yielded only 
normal findings.  As such, the Board finds that there is no 
competent medical evidence that there was any worsening of 
the preexisting right index finger fracture during the 
appellant's periods of ADT and/or IDT.  The Board further 
finds that the preexisting right finger fracture was not, in 
fact, aggravated during ADT and IDT service.  

In sum, the appellant's preexisting right index finger 
disability was not aggravated during either active duty or 
ADT or IDT duty.  The appellant does not have a separate 
right index finger disability attributable to any period of 
service.  Thus, service connection is denied.  

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Myocardial Infarction

It is not contended by the appellant that he had heart 
disease or injury during his short period of service in 1960.  
Rather, the appellant asserts that he had a heart attack 
while on a period of ADT or IDT. 

The veteran served in the National Guard through April 21, 
1994.  Only service department records can establish if and 
when a person was serving on active duty, ADT, or IDT.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§ 3.203, defining the type of evidence accepted to verify 
service dates.

On April 30, 1994, after the appellant was discharged, he 
suffered a heart attack and needed surgical intervention.  He 
underwent a dissection of the ascending aorta, the arch, and 
the descending aorta with extension into the great vessels 
and acute aortic insufficiency with aortic insufficiency due 
to chronic fenestration and undermining of one of the 
commissures.  

The records reflect that on May 4, 1994, it was indicated in 
the appellant's records that the appellant sustained an acute 
myocardial infarction 5 weeks ago which resulted in double 
bypass surgery performed by J.M.W., M.D.  The veteran also 
had a mechanical heart valve placement.  

In a June 6, 1994 letter, J.M.W., M.D., stated that the 
veteran had undergone emergent replacement of his ascending 
aorta, aortic valve replacement, and two vessel coronary 
artery bypass surgery on April 30, 1994.  

Post-service VA records dated in 2006-2007 show continued 
treatment for cardiovascular disability including coronary 
artery disease.  

The appellant testified at an RO hearing in August 2007.  The 
appellant testified that he had a heart attack the last day 
in April in 1994 (April 30, 1994).  The appellant related 
that he had been called up for Desert Storm, but did not get 
any further than Oklahoma City.  He stated that he was not on 
active duty when he had the heart attack.  

The appellant testified at a Board hearing in November 2008.  
At that time, he essentially indicated that he began having 
heart symptoms prior to his heart attack on April 30, 1994.  
The appellant asserted that he was on active duty orders in 
the weeks preceding the heart attack when he had these 
symptoms which included bad indigestion.  He indicated that 
he was scheduled to go to Singapore and was driving down the 
road on the last day in April, when the heart attack 
occurred.  When he received medical attention, the medical 
personnel asked his children what kind of work he had been 
doing (fixing airplanes) and noted that he had been under 
serious stress.  

The records shows that the appellant was not on ADT or IDT 
when he suffered the heart attack.  He was no longer 
performing any service.  Although a medical record indicated 
that the myocardial infarction occurred 5 weeks before May 4, 
1994, this record is inaccurate.  This record is contradicted 
by the surgical report which reflects that the myocardial 
infraction occurred on April 30, 1994.  The appellant himself 
admits that this is when the myocardial infarction occurred.  
The Board finds that the probative value of the May 4, 1994 
record is outweighed by the surgical report which very 
clearly shows that the appellant's medical state of having a 
heart attack necessitated heart surgery on a different date 
than indicated in the May 4, 1994 record.  

The appellant basically asserts that the heart disease began 
while on a period of ADT or ADT; however, the record does not 
show that this was the case.  There is no supporting evidence 
that heart disease began during ADT.  The records are 
negative in that regard.  On all of the appellant's National 
Guard examinations, including numerous periodic non-flying 
examinations, his heart evaluation was normal and he did not 
report any symptoms.  He denied having pain or pressure in 
the chest, palpitation or pounding heart, heart trouble, 
and/or high or low blood pressure.  The May 4, 1994 record 
has been found to be inaccurate in its history and is not 
probative on that point.  Further, although it was determined 
by the RO that the appellant served on IDT on April 9th and 
10th, of 1994, which preceded the heart attack, even if he 
had symptoms, as he contends, of heart disease, heart disease 
is not an "injury" for the purpose of service connection 
based on IDT service.  Rather, only the myocardial attack 
itself qualified as an "injury" for that purpose.  

In addition, to the extent that the appellant had heart 
disease within one year of his discharge from National Guard 
service, as previously indicated above at length, the 
presumptive provisions do not apply to ADT and IDT service.  

Thus, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  


ORDER

Service connection for a right index disability is denied.

Service connection for residuals of a myocardial infarction 
is denied.  


____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


